DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llopis in view of Day, Jr.
	There is disclosed in Llopis an automatic beverage production machine, comprising: a water container 1; a heating element (tank heater) associated with the container to heat water to be delivered from the container; a pump 2; a filtering element 5 to contain a powdered mixture; a main pip 14 that connects the container to the filtering element; an adjustment element 13 to adjust the flow rate of water, the adjustment element being activated during use of the machine; a temperature sensor 4; and a processing and control unit 17 configured to control the pump, 
	Day discloses, in an automatic beverage preparation machine, the use of a processing and control unit 53 and memory 56 which is configured to determine the estimated quantity of caffeine present in a final beverage and associate the quantity with parameters such as grain size, water quantity and flow rate of water (para. 0034-0046).
	It would have been obvious to one skilled in the art to substitute the control unit of Llopis with the control unit disclosed in Day, in order to allow for the consideration of a final product caffeine level in the production of the beverage.
	In regards to claims 2 and 4, Day discloses both user and data interfaces 57, 58 which are capable of displaying information inputted and produced during use of the machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Bresciani et al., Schifferle and Freese are cited for their disclosure of the state of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761